Citation Nr: 1700746	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for service-connected hiatal hernia and gastroesophageal reflux disease (GERD).

3.  Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain (back disability), to include a total disability rating from December 14, 2012 to January 31, 2013.

4.  Entitlement to a rating in excess of 40 percent for service-connected radiculopathy of the left lower extremity, including entitlement to an effective date prior to November 16, 2015.

5.  Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus (foot disability).

6.  Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from May 1980 until he honorably retired in May 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter the Agency of Original Jurisdiction (AOJ)) in Phoenix, Arizona.

The issues of entitlement to an increased rating for the Veteran's service-connected back disability, including an increased rating and earlier effective date for his radiculopathy of the left lower extremity, an increased rating for his bilateral foot disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not experience external or internal hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences at any point during the period on appeal.


2. The Veteran's GERD disability did not cause persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health at any point prior to August 21, 2012.

3. The Veteran's GERD disability did not cause pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health at any point during the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the Veteran's service-connected hemorrhoid disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7336 (2016).  

2. The criteria for an increased rating not to exceed 30 percent for the Veteran's service-connected hiatal hernia and gastroesophageal reflux have been met effective August 21, 2012. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for several of his service-connected disabilities. Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating the evidence, the Board has considered that, as a lay person, the Veteran is considered to be competent to report symptoms which are observable from his senses. Layno v. Brown, 6 Vet. App. 465 (1994). Additionally, VA regulations provide that any reasonable doubt should be resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hemorrhoids

First, the Veteran is seeking an increased, compensable rating for his service-connected hemorrhoids. The Veteran's hemorrhoid disability is currently assigned a noncompensable rating under DC 7336, the DC assigned for external or internal hemorrhoids. Under this DC, a noncompensable rating is warranted for mild or moderate hemorrhoids, external or internal. An increased, 10 percent, rating is warranted for external or internal hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. 38 C.F.R. § 4.114, DC 7336. As will be discussed, the evidence does not establish the criteria for a compensable rating were met at any point during the period on appeal.


In September 2009, the Veteran was provided with a VA examination. The examiner noted the Veteran had a small hiatal hernia on testing in 2000, but had not undergone any additional diagnostic testing since then. A few months later the Veteran underwent an EGD and colonoscopy at a private facility, and both tests revealed no internal or external hemorrhoids. 

In February 2010, the Veteran was provided with an additional VA examination. The Veteran described he was diagnosed with internal hemorrhoids during his active duty service, and since then has experienced "intermittent" episodes of rectal itching and blood staining on the toilet paper. He described developing "frank bleeding" from his rectum which lasted for two days approximately five months earlier, but had no bleeding since then. The Veteran described a 2009 colonoscopy from a private facility showed "a few internal hemorrhoids but no other abnormality." He reported current symptoms of anal itching, burning, and tenesmus. The examiner opined the Veteran had a history of intermittent hemorrhoids with remissions accompanied by occasional rectal bleeding. However, upon examination no hemorrhoids were present. The examiner opined the Veteran had "no problem" with hemorrhoids which would impact his employability.

The claims file does not include any additional medical evidence relating to the Veteran's claimed hemorrhoid disability.

The medical evidence of record, therefore, does not reflect the Veteran experienced frequent recurrences of large or thrombotic hemorrhoids. Instead, all diagnostic testing throughout the period on appeal revealed no hemorrhoids were present. Although the Veteran reported symptoms of anal itching, burning, and tenesmus, symptoms which he is competent to describe, the presence of these symptoms do not meet the criteria associated with a higher, compensable rating. Additionally, the Board has considered the schedule of ratings of the digestive system, but finds no alternative diagnostic code under which these symptoms would warrant a compensable rating. Therefore, the criteria for a compensable rating for the Veteran's service-connected hemorrhoid disability have not been met, and his appeal for an increased rating is denied.

Hiatal Hernia and GERD

The Veteran is also seeking an increased rating for his service-connected hiatal hernia and GERD disability (hereinafter GERD disability). This disability is currently assigned a 10 percent rating under DC 7346, for hernia hiatal. An increased, 30 percent, rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A maximum, 60 percent, rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (bloody feces) with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, DC 7346. As will be discussed below, the criteria for an increased rating no higher than 30 percent have been met effective August 21, 2012.

Medical records from the spring and summer of 2009 do not reflect the Veteran experienced any symptoms related to his GERD disability. For example, in a March 2009 treatment record he denied experiencing any gastrointestinal symptoms. In August 2009, he sought treatment for persistent hiccups which began following an epidural shot for his unrelated back disability; however, no other gastrointestinal symptoms were noted. Therefore, records from this period do not reflect the Veteran experienced persistently recurrent epigastric distress.

In September 2009, the Veteran was provided with a VA examination. He reported a five year history of recurrent heartburn with intermittent acid reflux symptoms. He further described occasional regurgitation and sleeping with two pillows in order to prevent nocturnal reflux. The Veteran treated his disability with Nexium twice a day, and reported his symptoms were unresponsive to his previous medication. The examiner noted the Veteran had no history of dysphagia or esophageal distress, although he did experience heartburn several times a week and regurgitation of a clear fluid less than weekly. The examiner opined this disability had no significant effect on the Veteran's usual occupation, and no effects on his daily activities.

This examiner's report, therefore, does not suggest the Veteran's GERD disability resulted in persistently recurrent epigastric distress productive of considerable impairment of health. Instead, the examiner specifically noted the Veteran had no episodes of esophageal distress, and opined his disability had no effects on his daily activities. The Veteran reported symptoms of heartburn several times per week and regurgitation less than weekly, symptoms which he is capable of observing. However, recurrent heartburn with occasional regurgitation does not constitute the level of impairment described by the criteria for a higher rating, including "considerable impairment of health." Accordingly, entitlement to a higher rating is not warranted.

The Veteran continued to seek medical treatment throughout 2009. In an October 2009 medical record, esophageal reflux and chronic reflux esophagitis were included on the list of the Veteran's chronic medical problems, but upon examination no gastrointestinal symptoms were observed.

In October 2009, the Veteran underwent EGD testing with biopsy and colonoscopy at a private facility. The EGD revealed no evidence of esophagitis, peptic ulcer disease, or gastritis. The Veteran reported chronic GED symptoms, including belching, nausea, and reflux symptoms that wake him from sleep. The physician noted he had been prescribed Nexium medication twice per day, however the Veteran had only been taking Nexium on an as-needed basis. The physician explained that Nexium works best if taken on a consistent basis, and therefore attributed his symptoms to only taking his prescribed Nexium as needed.

Even without consistent medication, the Veteran did not experience symptoms like those associated with a higher rating. He reported symptoms capable of lay observation, including belching and nausea; however there is no suggestion the Veteran experienced persistently recurrent epigastric distress. Therefore, an increased rating was not warranted.

Throughout 2009 and 2010 the Veteran's medical records continue to reflect esophageal reflux and chronic reflux esophagitis in the Veteran's list of medical problems. However, a March 2010 medical record noted these symptoms were well controlled with his current treatment plan. The Veteran did not report any additional symptoms in medical records from this time period.

In November 2011, the Veteran sought treatment for pain and tenderness of the lower left quadrant of his abdomen. However, upon visual inspection and auscultation the abdomen was normal. The Veteran also denied experiencing diarrhea, constipation, flank pain, urinary symptoms, or any other abdominal pain.

He continued to deny any gastrointestinal symptoms throughout the first half of 2012. For example, in a January 2012 routine physical the Veteran was found to be in normal health. He also denied symptoms of nausea, vomiting, abdominal pain, rectal bleeding, diarrhea, and constipation in medical records from February and June. Therefore, the medical records do not suggest the criteria associated with a higher rating were met at this point.

On August 21, 2012, the Veteran sought medical treatment for flare-ups of GERD symptoms, especially chest pain, heartburn, and upset stomach. He denied experiencing nausea, vomiting, abdominal pain, rectal bleeding, diarrhea, or constipation. The treating physician noted the Veteran was having "diminishing therapeutic effect with current medications" and increased his daily Nexium prescription and added Zantac. Accordingly, this medical record suggests the Veteran experienced an increase in his GERD symptoms beginning in August of 2012.

In subsequent medical records from the winter of 2012 and throughout 2013, the Veteran's GERD symptoms were noted to be well controlled with his increased medication. However, the Court has held that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria. Jones v. Shinseki, 26 Vet App 56, 61 (2012). The rating criteria for DC 7346 does not contemplate the effects of medication on the Veteran's GERD disability, and so the Board must consider the Veteran's symptoms without medication.

In November 2015, the Veteran was provided with a VA examination. The examiner found he had sufficient information to evaluate the Veteran's condition under the Acceptable Clinical Evidence (ACE) procedure, and therefore did not require complete review of the Veteran's claims file. The examiner noted the Veteran was diagnosed with GERD and hiatal hernia. He noted the Veteran initially experienced symptoms of chest pains, "bubbling," and burping, and was placed on daily Nexium medication. However, over approximately the past two years, the Veteran reported increased symptoms, including burping. As a result, his medications were increased, including his daily Nexium dosage. The Veteran also described that since the onset of his GERD he slept propped up on pillows to alleviate nocturnal symptoms, however "now its affecting my sleep." The examiner indicated the Veteran experienced the following symptoms: persistently recurrent epigastric distress, infrequent episodes of epigastric distress, pyrosis (heartburn), reflux, and regurgitation. Finally, the Veteran described the impact of his GERD disability on his work by stating, "During a flare up, I have had to leave work early due to GERD discomfort."

This examiner's report does not reflect the Veteran met all symptoms associated with a higher 30 percent rating. For example, the examiner did not check the box to indicate the Veteran experienced substernal arm or shoulder pain. Additionally, this report suggests some internal inconsistency as the examiner indicated the Veteran experienced bother persistently recurrent epigastric distress and infrequent episodes of epigastric distress. However, in resolving any doubt in the Veteran's favor, consistent with 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, the Board finds this report suggests the Veteran experienced persistently recurrent epigastric distress with symptoms including pyrosis and regurgitation. Additionally, the Veteran described impairment with his sleep and flare-ups of GERD which caused him to leave work early. Considering this report as a whole, and affording all benefit of the doubt to the Veteran, the Board determines the symptoms described by the examiner in this report are likely to be productive of considerable impairment of health, the criteria for a higher, 30 percent, rating under DC 7334. Accordingly, entitlement to an increased, 30 percent, rating is warranted.

In determining the effective date of this increased, 30 percent, rating, the Board has considered the Veteran's statements during his 2015 examination that he had experienced the increased symptoms for approximately the past two years. As discussed above, a treatment record from August 21, 2012 suggests the Veteran experienced increased symptoms or "flare-ups" of his GERD disability, including heartburn since that time. Although following this record the Veteran was placed on increased medication and subsequent medical records suggest his symptoms were well-controlled on this increased medication, as discussed above the Board may not consider the ameliorative effects on medication in this case, as such effects are not contemplated by DC 7346. Jones, 26 Vet. App. at 61. Reading this evidence together, and affording all benefit of the doubt to the Veteran, the Board determines the Veteran experienced the increased symptoms reflected in his November 2015 VA examiner's report as early as August 21, 2012. Accordingly, an increased 30 percent rating is assigned effective August 21, 2012, the earliest suggestion of record that the Veteran's GERD symptoms increased in severity.

The Board has considered whether a higher, 30 percent, rating was warranted prior to August 21, 2012. Medical records prior to that period reflect the Veteran's GERD symptoms were well controlled by his medication. See e.g. March 2010 treatment record. However, these records do not contain any suggestion the Veteran's symptoms would meet the criteria associated with a higher rating prior to August 2012 even without medication. For example, during the Veteran's September 2009 initial VA examination he reported his symptoms were unresponsive to his current medication. However, the symptoms he reported were only recurrent heartburn, intermittent acid reflux, and occasional regurgitation. The examiner specifically noted he did not have any history of esophageal distress, one of the criteria associated with a higher, 30 percent rating.

Similarly, in October 2009 the Veteran was noted to have poor symptom control due to taking medication only as needed and not consistently. However, even without control with medication, the Veteran did not report experiencing symptoms such as recurrent epigastric distress, substernal arm pain, or symptoms otherwise productive of considerable impairment of health. Therefore, even without considering the ameliorative effects of his medication, the evidence does not suggest the Veteran experienced symptoms such as those associated with an increased 30 percent rating at any point prior to August 21, 2012.

The Board also considered whether a maximum, 60 percent, rating was warranted. However, the evidence does not suggest the Veteran experienced symptoms such as material weight loss, vomiting of blood, bloody feces, or anemia at any point during the period on appeal. Indeed, the most recent VA examiner in 2015 did not mark any of the boxes next to these symptoms, indicating the Veteran did not experience such symptoms. Nor does the evidence suggest the Veteran's GERD symptoms were otherwise productive of severe impairment of his health at any point during the period on appeal. Accordingly, entitlement to an increased, maximum 60 percent, rating is not warranted at any point during the period on appeal.

Based on the foregoing, an increased rating not to exceed 30 percent is assigned effective August 21, 2012. To this limited extent, the Veteran's appeal is granted.

Extraschedular Consideration

In considering both of the above increased ratings, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. Additionally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hemorrhoid or GERD disabilities that would render the schedular criteria inadequate. The Veteran's primary symptoms of his hemorrhoid disability are anal itching and burning. Although not specifically articulated, these are symptoms frequently associated with mild hemorrhoids, the schedular criteria for the Veteran's currently assigned noncompensable rating. Accordingly, the schedular criteria reasonably describes the Veteran's hemorrhoid disability symptomatology, and referral for extraschedular consideration of this disability is not required. 

Regarding his GERD, his primary complaints were of reoccurring heartburn, occasional regurgitation, sleep impairment, and needing to leave work early during flare-ups. The symptoms of heartburn and regurgitation are specifically contemplated by the schedular criteria for DC 7346.Although sleep impairment and needing to leave work early during flare-ups are not specifically addressed in the schedular criteria, the Board specifically considered these factors in affording all favor to the Veteran in determining his GERD symptoms were productive of "considerable impairment of health," the schedular criteria for a 30 percent rating. Without considering these symptoms, the Board would not have granted the staged, increased rating above. Accordingly, these symptoms were specifically contemplated in the schedular rating assigned above. Because the rating criteria, therefore, reasonably describes the Veteran's disability picture, the first step of Thun has not been met regarding his GERD disability.


Alternatively, even if the first step of Thun was met regarding the Veteran's GERD disability, the Veteran's symptoms of sleep impairment and needing to leave work early during flare-ups do not exhibit other related factors such as "marked interference with employment" or requiring frequent hospitalization. See Thun, 22 Vet. App. 111. The Veteran described that during a GERD flare-up he occasionally has to leave work early. However, he has not suggested occasionally leaving early has caused marked interference at his employment. Instead, multiple letters from his employers focused only on the impact of his other disabilities on his work, and make no mention of his GERD. Finally, the evidence does not suggest the Veteran was hospitalized at any point during the period on appeal due to his GERD. Therefore, the criteria of Thun step 2 have also not been met, and referral of the Veteran's GERD disability for extraschedular consideration is not required.

Finally, the evidence does not suggest the Veteran's service-connected hemorrhoid or GERD disabilities combined with any of his other service-connected disabilities to create an exceptional combined disability pattern under Johnson. The claims file does contain numerous written statements for the Veteran, his employer, and his co-workers suggesting the pain and fatigability from his back and left foot disabilities have impacted his ability to perform his job duties. See e.g. Veteran's August 2013 written statement, August 2013 written statement from his employer, and September 2013 written "buddy" statement from a friend. However, none of these statements suggest the Veteran's decreased workplace performance was caused in combination with his hemorrhoid and/or GERD disabilities. Because there is no suggestion of an exceptional disability picture due to the combination of the Veteran's hemorrhoid and GERD disabilities, no referral for extraschedular consideration under Johnson is required at this time.


ORDER

Entitlement to an increased, compensable, rating for the Veteran's service-connected hemorrhoids is denied.

Entitlement to an increased rating not to exceed 30 percent for the Veteran's service-connected hiatal hernia and gastroesophageal reflux is granted effective August 21, 2012, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is also seeking entitlement to an increased rating for his service-connected back disability, including an increased rating and earlier effective date for his radiculopathy of the left lower extremity, an increased rating for his bilateral foot disability, and entitlement to TDIU. However, these issues require remand for further development before appellate adjudication may proceed.

Increased Rating for Back Disability

The Veteran's claim for an increased rating for his back disability requires additional remand for a new VA examination. During his most recent June 2015 examination, the Veteran reported an inability to lift items, including his grandchildren, due to his back disability. However, the examiner did not provide any opinion as to whether the Veteran's experienced any additional functional loss or limitation of motion upon weight-bearing. In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (CAVC) recently held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing." Id. Accordingly, remand is required to provide a VA examination which complies with 38 C.F.R. § 4.59 as interpreted by the CAVC and evaluates the Veteran's back range of motion upon weight bearing. To the extent possible, this examiner should also provide an opinion as to any additional functional impairment to limitation of motion during active and passive motion, in weight bearing and nonweight-bearing throughout the entire period on appeal, dating back to the Veteran's July 2009 claim.

This examiner should also provide an opinion as to whether the Veteran's experienced radiculopathy of the left lower extremity associated with his lumbosacral strain at any point during the period on appeal prior to November 2015. 

Increased Rating for Bilateral Foot Disability

The Veteran's claim for an increased rating for his bilateral foot disability also requires remand for a new VA examination. The Veteran was last provided with a VA examination regarding his bilateral foot disability in September 2009, nearly eight years ago. Furthermore, the Veteran and his representative asserted his foot disability has increased in severity since his 2009 examination. Accordingly, remand for a new examination to evaluate the current severity of the Veteran's bilateral foot disability is required. This examination should also comply with 38 C.F.R. § 4.59 as interpreted by the CAVC in Correia and evaluate range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  

TDIU

The Veteran is also seeking entitlement to TDIU. VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more. 38 C.F.R. § 4.16(a). Accordingly, the issue of entitlement to TDIU is intertwined with adjudication of the increased rating claims for the Veteran's back and feet disabilities being remanded, and therefore must be remanded as well.

The Board acknowledges the Veteran has met the schedular criteria for a portion of the period on appeal, since as early as November 2015. However, the available record before the Board does not make the Veteran's employment history clear, and instead suggests the Veteran continues to be employed on a full-time basis. Such full-time employment could provide probative evidence that the Veteran continues to be able to maintain substantially gainful occupation. Therefore, remand is required to obtain a more complete record of the Veteran's employment history. Specifically, the Veteran is requested to complete a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, as his most recent 21-8940 is from 2009 and does not reflect the Veteran's most recent employer.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide or identify any relevant updated medical treatment records and associate them with the claims file.

2. After obtaining any identified medical records, schedule the Veteran with a VA examination to determine the current severity of his service-connected back disability. The VA electronic claims file must be made available to and reviewed by the examiner. All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should also determine the effective range of motion in the Veteran's back and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.
To the extent feasible, the examiner should also provide an estimate based on a review of the medical evidence of any difference between passive and active motion and comparing weight-bearing and nonweight-bearing functionality throughout the period on appeal, including the time period represented by the previous examinations in 2009 and 2015. 

The examiner is also asked to identify any neurologic impairment attributable to the service-connected back disability. Specifically, the examiner should provide an opinion as to whether the Veteran's service-connected left lower extremity radiculopathy associated with lumbosacral strain was present prior to November 16, 2015. A complete rationale should be provided for any opinion expressed 

3. After obtaining any identified medical records, schedule the Veteran with a VA examination to determine the current severity of his service-connected bilateral foot disability. The VA electronic claims file must be made available to and reviewed by the examiner. All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should also determine the effective range of motion in the Veteran's feet and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.
To the extent feasible, the examiner should also provide an estimate based on a review of the medical evidence of any difference between passive and active motion and comparing weight-bearing and nonweight-bearing functionality throughout the period on appeal, including the time period represented by the previous examination in 2009. 

4. Ask the Veteran to complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

5. Then, readjudicate the appeals, including the Veteran's claim for TDIU. If the claims remain denied, issue a supplement statement of the case and provide the Veteran and his representative adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


